Title: To George Washington from Christopher and George Champlin, 27 December 1789
From: Champlin, Christopher,Champlin, George
To: Washington, George


          
            Sir
            Newport Decemb. 27th 1789
          
          The Inclosed came under cover to us which we have the honour of Transmiting to your Excellency.
          Mr Hans Rudolph Saaby the subscriber is a merchant of Copenhagen and the acting person in the House of Nicholas Ryburg Esqr. & Co. of that City.
          We conceive it a duty incumbent upon us, (not only as Freinds to the Union) but in Justice to the Character of Mr Saaby; to inform your Excllency, that from a Commercial conection of five years Standing, we have found him a Gentleman of information, punctuality, and Probaty. and that the House of Nicholas Ryburg Esqr. & Co. is reputed the most oppulent in Copenhagan; and from thier extensive conections, have it in thier power to render services to the Commerce of this country.
          If a Foreigner is admissable to the office of Consul General. We have the honour to be with the greatest respect Your Excellencys Most obedient, and most humble servants
          
            Chrisr Champlin
            Geo: Champlin
          
        